 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDD & D Development Co., Inc.d/b/a Anaheim Townand Country InnandHotel Employees and Res-taurantEmployees Union,Local 681, AFL-CIO, Long Beach and Orange County,Califor-nia. Case 21-CA-24273-220 November 1986DECISION AND ORDERamended charge were filed respectively on November 5and December 11, 1985, by Hotel Employees and Res-taurant Employees Union, Local 681, AFL-CIO, LongBeach and Orange County, California (the Union). Thecomplaint,which issued on December 24, 1985,allegesthatD & D Development Co., Inc. d/b/a AnaheimTown and Country Inn (Respondent or the Inn) violatedSection 8(a)(1), (3), and (5) of the National Labor Rela-tions Act.BY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSOn 23 June 1986 Administrative Law JudgeRichard D. Taplitz issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed a brief inreply to the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.'The General Counsel has excepted to some of the judge's credibilityfindings The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cit.1951)We have carefully examined the record and find no basis for re-versing the findingsIn adopting the judge's finding that the Union did not represent an un-coerced majority at the time recognition was granted and the contractwas executed,we find it unnecessary to pass on the judge's finding thatGeneralManager Tihanyi's discussionswithUnion Business AgentWilson concerning benefits constituted"negotiations" Further, we dis-avow the ,fudge's reliance on Head Housekeeper Barbosa's hearsay testi-mony that the employees told her they signed authorization cards "be-cause the manager was with the man from the Union."Lana Hill Parke, Esq.,for the General Counsel.Kenneth R. BallardandStephenR.Lueke (Jackson,Lewis, Schnitzler & Krupman),of Los Angeles, Califor-nia, for Respondent.'Richard J.Cantrell,Esq.(Cantrell,Green,Pekich&Zaks),of Long Beach, California, for the Union.DECISIONIssuesThe primaryissues are:1.Whether Respondent violated Section 8(a)(5) and(1) of the Act by refusing to honor a collective-bargain-ing agreement that was executed by its manager Otto C.Tihanyi and the Union. That issue turns in large part onwhether Respondent has established that Otto Tihanyirendered such assistance to the Union in obtaining au-thorization cards that the normal presumption of majori-ty status on behalf of the Union, which flows from thecontract, has been rebutted.2.Whether Respondent violated Section 8(a)(3) and(1)of the Act by discharging Monique Tihanyi. Thatissue turnsin large measure on whether Monique Ti-hanyi,who was Respondent's bookkeeper-assistantman-ager and the wife of Manager Otto Tihanyi,was an em-ployee within the meaning of the Act.All parties were given full opportunity to participate,to introduce relevant evidence,to examineand cross-ex-aminewitneses, to argue orally, and to file briefs. Excel-lent briefs,which have been carefully considered, werefiled on behalf of the General Counsel and the Respond-ent.On the entire record2 of the case and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACT1.JURISDICTIONRespondent, a California corporation, operates a hotelthat provides lodging forguests inAnaheim, California.Respondent annually derives gross revenues in excess of$500,000 and annually purchases and receives goodsvalued in excess of $50,000 directly from suppliers locat-ed outside of California. It is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.The Union is a labor organization within themeaningof Section 2(5) of the Act.STATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge.This case was tried in Los Angeles, California, on Febru-ary 19, 20, and 21, and March 4, 1986. The charge andiOn April30, 1986, StephenLueke ofBallard & Rosenberg filed anotice of appearance on behalf of Respondent2Respondent's unopposed motion to correct the transcript of therecord is granted The motion has been added to Respondent's exhibits asR Exh. 39. The quality of the transcript is extremely poor, but in theabsence of a further motion to correct it, no additional corrective actionwill be taken.282 NLRB No. 34 ANAHEIM TOWN & COUNTRY INN225II.ALLEGED UNFAIR LABQR PRACTICESA. Alleged Refusal to Bargain1.BackgroundD & D Development Co,, Inc. is in the business ofconstructing and operating hotels. One of the hotels thatitowns is the 122-room Anaheim Town & Country Inn.Prior to July 31, 1985, however, D & D Developmentcontracted out the actualmanagementof the Inn to apropertymanagementservice called Pebble Beach Man-agement Company (Pebble Beach). On July 30, 1984,Pebble Beach hired Otto C. Tihanyi Sr. (0. Tihanyi) asgeneral manager for the Inn. About the same date Moni-que G. Tihanyi (M. Tihanyi), 0. Tihanyi's wife, washired by either O. Tihanyi or Pebble Beach as a book-keeper oraccountant-assistantmanager.O. Tihanyi washired by a PebbleBeachsupervisor named Wayne Rob-ertswith the approval of D & D Development. Thoughhe was hired by Pebble Beach as the agent of D & DDevelopment Co., Inc., he was employed by D & D De-volopment Co. Inc. When Pebble Beachlost its manage-ment contract on July 31, 1985, O. and M. Tihanyi re-mained inthe employment of D & D Devolopment andretained the same powers and duties they previously had.As generalmanager ofthe Inn, O^ Tihanyi was responsi-ble for its total 'operation. Ile had and exercised broadauthority with regard to hiring andfiringemployees aswell as to all other aspects of theInn'soperation andwas asupervisor within the meaning of the Act. Therewas a greatdeal, of conflicting testimony with regard toM. Tihanyi's roleat the Inn. The General Counsel con-tends that she was an employee within the meaning ofthe Act while Respondentmaintainsthat she was not anemployee entitled to protection under the Act. Thatissue is resolved below in the section involving M. Ti-hanyi's discharge. The immediateissueiswhether Re-spondent violatedSection 8(a)(5) and (1) of the Act byrepudiating a collective-bargaining agreementthat O. Ti-hanyi signed with the Union.2. Sequence of eventsa.0. Tihanyi contacts the UnionAbout April 1, 1985, O. Tihanyi, the general managerof the Inn, called Don Wilson, a business agent and di-rector of organization of the Union, and spoke to him onthe telephone.3 O. Tihanyi told Wilson that he was inter-ested in medical benefits and general benefits for the em-ployees at the Inn. They arranged a meeting and a fewdays later ` O.' Tihanyi went to the Orange County unionoffice and spoke to Wilson. Wilson explained to O. Ti-hanyi some of the medical programs, coverages, andcosts of coverage. O. Tihanyi said that he was research-ingmedical,and dental benefits, that he had talked toother unions and insurance companies, and that hewanted to see what the Union could provide the employ-1O. Tthanytmade the initialtelephone call but Wilson was not in, sohe left a message.Later that day Wilson returned his callees.Wilson explained the Union's program and O. Ti-hanyi said that he would be back in touch with him.4On June 13, 1985, Pebble Beach sent a memo to all itsproperty managers and property supervisors. A copy ofthat letter was sent to Lynda Poggenpohl who replacedWayne Roberts as Pebble Beach's property supervisorfor the Inn about November 1984. The memorandumstated that all contracts had to be authorized by thehome office and they should all be sent to the homeoffice for signature. O. Tihanyi testified that he neversaw that memorandum. Poggenpohl averred that shespoke to O. Tihanyi about the memorandum and that henot only expressed familiarity with it but that he saw hercopy it. As between Poggenpohl and O. Tihanyi, I unhe-sitatingly credit Poggenpohl. O. Tihanyi's demeanor ashe testified was fully consistent with the substance of histestimony. Both led to the conclusion that he was totallyunworthy of belief. In sworn testimony at an unemploy-ment insurance hearing he averred that he did not callthe Union at all, testifying, "I did not make the call be-cause I didn't get in touch with the union through thephone at all. I just went to the union to see them when Isigned. I had no reason to be with the union, in tele-phone contact or whatever." At the trial in the instantcase he openly acknowledged that the first contact withthe Union was through his telephone call to the Union.He also acknowledged that he went to the union officeon two separate occasions and that it was only on thesecond occasion that he signed the contract. His effortsto reconcile his testimony with the testimony of the un-employment insurance hearing was so unpersuasive thatit further undermined his credibility. In general his testi-mony was replete with contradictions and unbelievableassertions, and his demeanor during testimony made itdifficult to believe him. In sum I am unprepared to creditanything that O. Tihanyi testified to unless it is support-ed by independent evidence.Poggenpohl's conversationwithO.Tihanyiwasduring the first week in July 1985. At that time they dis-cussed the June 13, 1985 memo and Poggenpohl told O.Tihanyi that Pebble Beach was not going to be managingthe Inn much longer and that all agreements had to bediscussed with Lamont Smith who was in contact withthe owners.In July 1985, sometime after Poggenpohl's conversa-tion with O. Tihanyi, O. Tihanyi spoke to Ligia Barbosa,the head housekeeper at the Inn.5 O. Tihanyi told Bar-bosa that there was going to be a different managementcompany for the hotel because Pebble Beach would nolonger be there. He said that he was going to call theUnion because the girls needed a union. O. Tihanyi alsotoldBarbosa that the new management people weregoing to be worse than Pebble Beach and the girlsneeded to have someone to protect them.'These findingsare basedon the credited testimony of Wilson. 0. Ti-hanyt's testimonywas in substantial agreementwith that of Wilson.When 0. Tihanyi's testimony differs from that of Wilson, I credit Wilsonand discredit G. Tihanyi As is set forthinmoredetail below, I believethat 0. Tihanyt was a totally unreliablewitnessSThe partiesagree andI find thatBarbosa wasa supervisor within themeaning of the Act. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the last part of July, O. Tihanyi again calledDon Wilson, the Union's business agent -and director of,organization.Wilson had previously left messages asking0. Tihanyi to call. O. Tihanyi told Wilson that he wasimpressed with the union benefits and he asked how togo about being Union. Wilson said that if O. Tihanyi wasinterested in the benefits as they were, Wilson would beback in touch with him and that he had to seek authori-zation of the Inn's, employees to represent them. O. Ti-hanyi asked what he should do and Wilson said that O.Tihanyi should do nothing and that the Union wouldtake care of the authorizations.Wilson also said that hewould put a business agent in the hotel to talk to the em-ployees and see if they could get representation. Duringthis conversation O. Tihanyi told Wilson there were 27or 28 employees and Wilson told ' O. Tihanyi that Ti-hanyi could be covered by the union insurance as an ex-ecutive.6Sometime after his conversation with O. Tihanyi,Wilson told union organizer Carlos Proa to check in atthe Inn and organize the employees. Though Proa hadthe title of union organizer, he had never organized ahotel previously. Apparently his duties related to enforc-ing contracts rather than organizing.b. Proa obtains authorization cardsProa checked in as a guest 'at the Inn and on Monday,August 5, 1985, he met with O. Tihanyi, who took himto the housekeeping room where they met Sandra DeLara, one of the housekeepers. O. Tihanyi told De Larathat Proa was from the Union. O. Tihanyi said, "Go andtellall the girls and gather them up because this manwants to talk to you. And he has good benefits for you."De Lara then went throughout the Inn calling all themaids to the housekeeping room. She told them that themanager had someone who wanted to talk to them. Atthe time that they were called, the maids were working.About 5 minutes later all the maids gathered in thehousekeeping room. By then O. Tihanyi had left. Proatold them the benefits they would have if they joined theUnion. He mentioned a medical card, paid holidays, paidvacations, and 8 hours' pay if they worked 4 hours.Seven or eight maids were present. He told them "thatthe ones in the office will also enter in the Union becausethe manager was in agreement with it." All the maidssigned the cards.'There was some question as to the date and hour atwhich the meeting occurred, as Proa apparently metwith employees on both Monday, August 5, and on thefollowing Monday, August 12. De Lara credibly testifiedthat cards were signed at the meeting she testified to. Asis set forth in more detail below, O. Tihanyi signed theunion contract on August 8, 1985, on the basis of author-ization cards that had been signed previously. No cardswere signed at the second meeting. It thus appears thatDe Lara was testifying about the first meeting that Proahad with the maids as the second meeting occurred aftercards had been signed and the Union had been recog-6These findings are based on the credited testimony of Wilson. To theextent that 0 Tihanyi's testimony differs from that of Wilson, I creditWilson.nized. De Lara placed the meeting at 12:30 p.m. that dayand other witnesses placed it in the morning. Though thetime was not critical, I believe that De Lara's testimonyconcerning what was said by O. Tihanyi and Proa wasfully credible. The above findings are based on that testi-mony. O. Tihanyi in his testimony acknowledged that hetook Proa to the housekeeping room. He testified that atthat time he did not know who Proa was and he as-sumed Proa was a guest who needed something from thehousekeeping department. He denied that he did any-thing other than lead Proa to the door of the housekeep-ing room. As discussed above I am unable to give anycredence to O. Tihanyi's testimony. Proa in his testimo-ny flatly denied that he saw, O. Tihanyi at all during thatvisit to the .Inn. He averred that he received directions tothe housekeeping room from someone he thought was agardener but that he did not see O. Tihanyi' until hissecond visit to the Inn when he recognized him becausehe had been told what he looked like. Proa testified thathe, simply told the employees about' union benefits andsolicited union authorization cards. I do not believe thatProa was a credible witness. His testimony was vague;he denied things that even O. Tihanyi admitted (that Ti-hanyi showed him the way to the housekeeping room);he denied'matters that he most likely would have known(he averred that until the time of the trial he did notknow that a contract had been signed);- and his testimoni-al demeanor was such as to cast doubt on his veracity.De Lara was a fully credible witness and I credit her tes-timony when it differs from that of O. Tihanyi andProa.7After the meeting De Lara went to the first floor andmet with O. Tihanyi. He asked her if they hadall signedcards and she said that they did. O. Tihanyi said that itwas well done because there were many, good benefitsfor everyone.From the meeting in the housekeeping room, Proawent to the Inn's office where he- spoke to M. Tihanyi.She was the bookkeeper-assistantmanager, and as foundbelow in the section of this decision dealing with her dis-charge, she was a supervisor within the meaning of theAct. Proa outlined the benefits dealing with pay scale,hospitalization, and sick time. He solicited and obtained aunion authorization card from her. During that conversa-tion she told Proa that she was the accountantand assist-ant manager.Proa also solicited and obtained authorization cardsfrom Front Desk Manager Michele 'Freidin and Shift Su-pervisor Brian Keyes. Both were supervisors within themeaning of the Act.Michele Freidin is the daughter of O. and M. Tihanyi.M. Tihanyi acknowledged in her testimony that Micheledid scheduling and was responsible for the front desk.Rhonda Barton credibly testified that Michele Freidin'Bertha Alica Contreras also testified about the August 5, 1985 meet-ing in the housekeeping room. However, her testimony was so confusedas to be meaningless. At one point she testified that Proa did not say any-thing about the office, at another point she appeared to be testifying thatthe office told her tosign andyet at another point she appeared to betestifying that the office told her not to sign. As her testimony was veryconfused,and asDe Lara's testimony was straightforwardand credible, Icredit De Lara when their testimony is in conflict. ANAHEIM TOWN & COUNTRY INN227was the only person at the Inn who interviewed her andthatMichele Freidin hired her. She also testified thatFreidin filled out the schedule and posted it weekly andthat if there were problems at the front desk, they werereferred to Freidin. Employee Mary Kay Louis Foy tes-tified that Freidin wrote up the schedule and told herwhat to do I do not credit the testimony of O. and M,Tihanyi to the effect that O. Tihanyi made all superviso-ry decisions and that Freidin had no independent author-ity. I specifically discredit O. Tihanyi's testimony to theeffect that he hired Barton. I find that Freidin inter-viewed and hired an employee on her own authority andthat she used independent judgment in assigning employ-ees and indirecting them. She was a supervisor withinthe meaning of Section 2(11) of the Act.BrianKeyes acknowledged in his testimony that hewas a shift supervisor on duty when the front desk man-ager was gone. O. Tihanyi told Keyes that he could givewarnings to employees. O. and M. Tihanyi did not workon Saturdays and Sundays even though Poggenpohl, theproperty supervisor for Pebble Beach, told them that shewanted them to cover the Inn on weekends Instead, O.Tihanyi made Keyes a supervisor in charge of Saturdaysand Sundays. Although Keyes could call O. and M. Ti-hanyi at home during the weekends, he was in overallcharge during their absence. An inference is warrantedthat he had independent judgment to direct the workforce for substantial periods in the absence of the Tihan-yis.He also had power to warn employees. I find that hewas a supervisor within the meaning of Section 2(11) ofthe Act. Proa solicited a card fromBrianKeyes in Ti-hanyis' office while they were present.8LigiaBarbosa, the head housekeeper,9 was not atwork on August 5 when Proa spoke to the maids. Whenshe returned to work, some of the maids told her that aman had come from the Union and that they had signedunioncards. The maids asked her whether she was goingto sign and she said that she was not The maids thentold her that they had signed because the manager waswith the man from the Union Barbosa then went to thefront office and told O. Tihanyi that the Union had beenthere. O. Tihanyi said, "That's good. They need it."On Tuesday, August 6, 1985, Proa returned to the Innand spoke to Barbosa in her office. Proa said he wasworking for the Union and that he had been there theday before. He told her that everyone had already signedcards and he asked her to sign. She refused to do so.Proa said that he did not understand why she would notsign because the Tihanyis and everyone in the frontoffice had already signed. 10On Monday, August 12, 1985, Proa returned to theInn.He averred he came back at that time to keep intouch with the workers and he told them that everythingwas okay and that pretty soon they would begetting aa0 Tihinyi's testimonyto the effect that he didnot know there was aunion organizational drive going on until August 8, 1985, the day hesigned the contract,is simply incredible6As found above, it was stipulated that Barbosa was a supervisorwithin the meaning of the Act10These findings are based on the credited testimony of Barbosa Tothe extent that Proa's testimony differs from that of Barbosa, I credit Bar-bosacontract. In fact, the contract had already been signed.Maria Isabella Ramos was one of the maids who attend-ed that meeting. Before thatmeetingshe had been toldby othermaidsthatHead Housekeeper Barbosa did notwant anything to do with the Union. When Proa ad-dressed the maids on August 12, he told them that whenthey signed for the Union they had the right to an in-crease in pay. Ramos, who had not signed, said that shewould not sign anything because the other girls had toldher that Barbosa was not in agreement. Ramos also askedhow it was that Proa was there. Proa replied, "I'm herebecause they allow me from the office so that I can enterhere."c.Card checkAfter obtaining the authorization cards, Proa gavethem to the Union's business agent and director of orga-nization,Don Wilson. There were 17 cards includingthose from the supervisors. Wilson called O. Tihanyi andsaid that he had authorization cards from a majority ofthe employees and that he needed to have the authoriza-tion cards verified. He told O. Tihanyi that an outsideparty such as a priest or a representative from the hotelcould verify the signatures against theW-4 forms orother hotel records O. Tihanyi said that he would havethree of his employees verify the cards. 0 Tihanyi chosehiswife,M. Tihanyi, his daughter, Shelley Freidin, andBrian Keyes, to authenticate the cards. i i As noted aboveall three were supervisors within the meaning of the Act.On August 8, 1985, M. Tihanyi, Freidin, and Keyeswent to the union office and verified the authorizationcards againstW-4 forms that M. Tihanyi brought withher.They all signed a certificate that stated under theauthority vested in them by the Employer and the Unionthey had determined that a majority of the employees inthe appropriate unit had designated the Union as theirexclusive representative for the purpose of bargaining.On the same day Wilson called O. Tihanyi and said thatthe signatures had been verified.12 Later that day O. Ti-hanyi came to the union office and signed a documententitled "Recognition Agreement," which was in fact anagreement to have a card check. Immediately after O.Tihanyi signed the "Recognition Agreement,"Wilsonshowed him a standard union agreement. Wilson wentover the agreement and explained the contents to O. Ti-hanyi.Wilson then asked O. Tihanyi to sign the agree-ment and he did so. Under the contract the Inn recog-nized the Union as the sole bargaining agent for its em-ployeesworking in the classifications set forth in thecontract. i 3 The contract is effective by its terms fromI1These findings are basedon the creditedtestimonyof Wilson Tothe extent thatthe testimony of 0 and M Tihanyi andBrianKeyes isinconsistentwith that of Wilson, I credit Wilson12M Tihanyi testified that she told 0 Tihanyi that 18 of 24 or 25people wantedrepresentationAs indicated belowIhave no confidenceinM Tihanyi's veracity and I do not credit herassertionswithregard towhat she told her husband or with regard to the number of employees13 The complaint describes the appropriate unit asAll hotel service andmaintenanceemployees,including house-keeping employees,front desk employeesand accountingemployeesContinued 228DECISIONSOF NATIONAL LABOR RELATIONS BOARDAugust 9, 1985, through February 28, 1988. It providesfor a number of health and other benefits that are to bepaid for by the Employer. The president of the Union,David Shultz, signed the contract on the following day,August 9, 1985. It was a 27-page document coveringwages and working conditions.d.Renunciationof the contractAs noted above on July 31, 1985, Pebble Beach lost itscontract to manage the Inn. The previous day, BradHutton, the vice president of the hotel division of D & DDevelopment, held a meeting with O. and M. Tihanyi,Freidin,Keyes, Barbosa, and Lamont Smith, who is aconsultant used by D & D Development. He introducedhimself and said that he would be living on the propertyfor the coming month to evaluate the operation and thathe had an open-door policy. O. Tihanyi asked what theCompany's intentionswere with regard to insuarance,medical, dental, and hourly wages. Hutton replied thatPebble Beach was out and that his intentions were toprovide a package comparable to that in the area, but atthat point he was there to observe, and he did not wanttomake any changes. He said that if there were anyproblems to let him know and he wanted to be involvedin the process so that he could understand how the hotelworked.Though Hutton was on the premises in August, O. Ti-hanyi kept him in the dark about the Union's organiza-tional drive, and the signing of the contract. AboutAugust 14, 1985, the Union's president, Shultz, came tothe Inn and introduced himself to Hutton. Shultz showedHutton the contract, which had been signed by O. Ti-hanyi on August 8, and said that the Union could covermanagementindividuals of the hotel for health and wel-fare.Hutton replied that that was the first he had heardof a contract and he needed time to look into it. Anothermeeting wasscheduled ' for the following day. At thatmeetingHutton told Shultz that O. Tihanyi had exceed-ed his authorityin signingthe contract,14 that the Com-pany thoughtmanagementwas involved in putting thething together, and that they had reason to believe thatthe contract was not valid. They agreed to have a meet-ingwith their 'attorneys.That meeting was held onAugust 22, 1985. Respondent took the position that O.Tihanyi did not have authority to sign and thatmanage-ment was improperly involved in obtaining the contract.Hutton asked for a Board election., The Union took theposition that it had a contract and that was the end of it.On October 28, 1985,, Respondent's attorney sent aletter to the Union stating that the "recognition" ex-tended to the Union was in violation of law and there-fore invalid. After stating Respondent's position in moredetails the letter went on as follows:employed by Respondent at the Anaheim Town & Country InnRespondent's answer denies that,allegation14 This finding is based on the credited testimony of Hutton Shultztestified that to his knowledge Hutton did not raise the issue of 0. Tihan-yi's authority I believe that Hutton's recollection was more accuratethan Shultz'.In view of the foregoing and in accordance withapplicable law, the Employer hereby repudiates andrescinds the "collective-bargaining agreement." Fur-ther, the unlawful "recognition" extended to yourorganization is hereby revoked.3.Analysis and conclusionsA contract that is valid on its face raises a presumptionthat a union represented a majority of the employees atthe time the contract was entered into. As the Boardheld in,Bartenders Assn. of Pocatello,213 NLRB 651, 652(1974), a contract lawful on its face "raises a dual pre-sumption of majority-a presumption that the union wasa majority representative at the time the contract was ex-ecuted, and a presumption that its majority continued atleast through the life of the contract." In the instant case,the contract is lawful on its face and the presumption ofamajority attaches.However, at least during the 6-month period after a contract is executed,15 a respondentcan defend against an allegation that it refused to bargainwith a union by proving that the union did not representan uncoerced majority of the employees at the time ofthe signing. Cf.Jim Kelly's Tahoe Nugget,227 NLRB ,357(1976), enfd. 584 F.2d 293 (9th Cir. 1978);Metropol Res-taurant,247 NLRB 132 (1980). Such a defense may beraised even though the issues litigated in the defenseamount to another violation of the Act and that violationisnot encompassed in a complaint. Cf.Hotel & Restau-rant Employees Local 274 (Warwick Caterers),269 NLRB482 (1984). In the instant case Respondent has timelyraised a defense alleging that the Union did not representan uncoerced majority of the employees at the time thatrecognition was granted and the contract was executed.When a company extends recognition, even in goodfaith, to a union that does not represent an uncoercedmajority of employees in an appropriate unit, that recog-nition and any contract flowing from it constitute unlaw-ful interference with employee rights and violate Section8(a)(1) of the Act.It is also anunlawful support to theunion in violation of Section 8(a)(2) of the Act. Theunion's acceptance of exclusivebargainingauthorityunder such circumstances constitutes a violation of Sec-tion 8(b)(1)(A) of the Act. Any resultingagreement isvoid and unenforceablein itsentirety.Garment Workersv.NLRB,366 U.S. 731 (1961). If a union secures its ma-jority status through the unlawful assistance of a compa-ny, the employees cannot be said to have freely selectedthe union and the union does not represent an uncoercedmajority of the employees.HollanderHome FashionCorp.,255 NLRB 1098, 1101-1102 (1981);Bassick Co.,127 NLRB 1552, 1562 (1960). Section 7 of the Act pro-tects the right of employees to either join or to refrainfrom joining a union and Section8(a)(1)makes it anunfair labor practice for an employer to interfere withthose rights. Though an employer is free to provide in-formation to employees, it cannot actively solicit em-ployees' signatures on either union authorization cards orantiunion petitions under circumstances when that solici-tation will tend to make employees feel imperiled if they15 Sec 10(b) of the Act provides for a 6-month statute oflimitations. ANAHEIM TOWN& COUNTRY INN229do not do as their employer wishes. Cf.Erickson's Sentryof Bend,273 NLRB 63 (1984).The general legal framework to be appliedin casessuch as this was succinctly set out inLongchamps, Inc.,205 NLRB 1025, 1031 (1973), in which the Board adopt-ed the part of the administrative law judge'sdecisionthat read:While it is clear that an employer may not renderunlawful assistance to the formation of a union byits employees, it is also clear-and the Board has soheld with court approval-that a certain amount ofemployer cooperation with the efforts of a union toorganize is insufficient to constitute unlawful assist-ance.The quantum of employer cooperation whichsurpasses the line and becomes unlawful support isnot susceptible to precise measurement. Each casemust stand or fall on its own particular facts. [Foot-notes omitted.]In that case the Board held that an employer had notcrossed the line into unlawfulasssistancewhen it provid-ed the union with an opportunity to address a meeting ofits employees on company property and time and whenitdirected four other employees to go into a room wherea union representative would speak to them. In the in-stant case the Employer went much further than that.On April 1, 1985, Respondent's general manager O.Tihanyi calledWilson, the Union's director of organiza-tion, and inquired about benefits. All the subsequent or-ganizational activity flowed from that phone call. Thatcall initiated the organizational drive.0. Tihanyi met Wilson at the union office and dis-cussed benefits and the costs of coverage. That constitut-ed negotiation over the terms of a contract. It occurredbefore the Union evenbegan any organizationalactivityand at a time when it represented none of Respondent'semployees.In July 1985 O. Tihanyi told the head housekeeper,Ligia Barbosa, that the newmanagementpeople wouldbe worse than the ones being replaced and that he wasgoing to call the Union. That statement made it clearthatO. Tihanyi intended to continue active pursuit ofunion organization.In lateJuly 1985 O. Tihanyi spoke to Wilson and saidthat he was impressed with the benefits. There was talkof organizing the employees. In effect O. Tihanyi wasgiving tentative approval to an agreement that wouldgive benefits to the employees that would be paid for bythe Inn. That continuation of the negotiating process alsotook place when the Union represented no one.On August 5, 1985, O. Tihanyi took Proa, the unionrepresentative,to thehousekeeping room at the Inn andintroduced him to employee De Lara O. Tihanyi intro-duced Proa to De Lara and said, "Go and tell all thegirls and gather them up because this man wants to talkto you. And he has good benefits for you." It is apparentfrom the context of that remark that the "good benefits"that the Union had for the employees were those that O.Tihanyi hadnegotiatedwith the Union before the Unioneven began its organizational drive. Those benefits couldbe given only if theInn agreedto pay for them and 0Tihanyi'sstatement"he has good benefits for you" con-stituted an implied promise that the Inn would grantthose benefits if the employees did as the Union request-ed and joined the Union. That constituted a promise ofbenefitsby O. Tihanyi if the employees joined theUnion.De Lara told the employees that the manager hadsomeone who wanted to talk to them. Passing on that in-formation from O. Tihanyi to the employees, the em-ployees were clearly given the signal that O. Tihanyi ap-proved of what the Union was going to tell them.Proa told the employees the benefits they would re-ceive if they joined the Union. He mentioned medicalbenefits, holidays,and vacations.Those werenot internalunion benefits but were collective-bargaining matters thatrequired negotiation and for which the Inn would pay.Proa's statement that the employees would get thosebenefits if they joined the Union was not simply unioncampaigning. It reenforced O. Tihanyi's remark to DeLara that Proa had good benefits for them. They werebeing told in effect that a deal had already been struckand that all they needed to do was join the Union. Proawas not hesitant with regard to O. Tihanyi's support fortheUnion. He told the employees that the ones in theoffice would also enter into the Union because the man-ager was in agreement with it.After the meeting O. Tihanyi asked De Lara if theyhad all signed cards. That interrogation was a part of apattern of O. Tihanyi's assistanceto the Union and inthat context, it was coercive. De Lara said that they hadall signed and O. Tihanyi indicated his support for theUnion by saying that it was well done because therewere many benefits for everyone Once again he was im-pliedly promising benefits that the Inn would bestow be-cause the employees joined the Union. Such promises ofbenefit are coerciveProa solicited cards from SupervisorsM. Tihanyi,Freidin,and Keyes. Keyes' cardwas solicited in thepresence of O. and M. Tihanyi.After the meeting employees told Supervisor Barbosathat they had signed because themanager waswith theman from the Union.In a meeting with Barbosa, Proa told her that every-one in the front office had already signed. In anothermeeting with the employees, Proa told one of the em-ployees, who was reluctantto sign, that he was there be-cause the office allowed him to be there.The cards were checked by three supervisors and 0Tihanyi summarily signed theagreementwithout anymeaningful bargaining.It is apparent that O. Tihanyi went well beyond anyministerial help to the Union or any benign cooperationin the union effort. He actively participated in the unionorganizational drive from start to finish. He called in theUnion; he negotiated with the Union before it evenbegan its organizational activity; he imphedly promisedbenefits to the employees if they joined the Union; hecoercively interrogated an employee concerning whetherthey signed cards; he used supervisors to check thecards; and he precipitously executed a collective-bargain- 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDing agreement without any meaningful negotiations.Under those circumstances,' 6 I believe that the cards theUnion obtained were tainted and that the Union did notrepresent an uncoerced majority at the time recognitionwas granted and the contract was executed.'''The con-tract was therefore void and unenforceable.The Inn's re-fusal to honor such a contract could not constitute a re-fusal to bargain in violation of Section 8(a)(5) of the Act.I therefore recommend that those portions of the com-plaint that allege such a violation be dismissed.18B. Dischargeof M. Tihanyi1.Reason for the dischargeOn August 13, 1985, Brad Hutton, Respondent's vicepresident of the hotel division, discharged O. and M. Ti-hanyi.He told them that the Union had been voted inthe previous week and that he wanted the Tihanyis outright away. The Tihanyis were discharged on August 13,1985.Brad Hutton and Union President David Shultztestified that they had their meeting on August 14, 1985.Whatever the exact date of the meeting was, it was clearthatHutton knew about the Tihanyis' union activitywhen he discharged them. That is evident from Re-spondent's letter to the State Unemployment InsuranceAppeal Board in which Respondent's attorney stated that0. and M. Tihanyi were discharged because they deliber-ately disregarded their duty to inform, consult with, andreceive authorization from their employer before enter-ing into a collective-bargaining agreement. Respondenthas in effect admitted that M. Tihanyi was dischargedbecause of her involvement with the Union. Respondentcontends,however,among other things, thatM.Tihanyis' activitieswere not protected by the Act be-cause she was a supervisor rather than an employee.16 In evaluating the degree of employer support to the Union I haveconsidered the entire pattern of conduct. However, even if none of O.Tihanyi's conduct after the August 5 meeting at which cards were signedis considered, the cards would have been tainted As the maids told Bar-bosa, they signed because the manager was with the man from the Union11The General Counsel in her brief cites a number of cases when theBoard held that an employer's cooperation with a union during an orga-nizational drive did not constitute a violation of the Act. However, inthose cases the employer's conduct could have been labeled "coopera-tion" while in the instant case the employer gave overt support and_ as-sistance to the union in a way that can only be considered coercive. Cf.Coamo Knitting Mills,150 NLRB 579 (1964);Kroger Co.,275 NLRB 1478fn3 (1985);Longchamps, Inc.,205 NLRB 1025 (1973) I believe thatmany of the cases cited by the Respondent in its brief were closer to themark. See for exampleMonford of Colorado,256 NLRB 612 (1981), enfd.683 F 2d 305 (9th Cir 1982),Bassick Co.,127 NLRB 1552 (1960);Verni-tronElectrical Components,221 NLRB 464 (1975), enfd 548 F.2d 24 (1stCir 1977);FranklinConvalescentCenter,223NLRB 1298, 1306-1309(1976);Hollander Home Fashion Corp,255 NLRB 1098 (1981);CentralCasket Co,225 NLRB 362, 401 (1976).18 Respondent raises alternate defenses One is that O. Tihanyi lackedauthority to execute a binding contract The other is that the number ofcards the Union obtained from nonsupervisory personnel did not consti-tute a majority in the appropriate unit In view of the above dispositionof the refusal-to-bargain allegation, those defenses need not be consid-ered2. Supervisory issuea.Contentions of O. and M. TihanyiM. Tihanyi testified at great length concerning herduties. She averred that she wore many hats at the Com-pany; that she did bookkeeping, secretarial, and frontdesk work; that she typed documents that went into thepersonnel files and assisted with personnel files; that shehad custody of hotel records; and that at times shepassed on O. Tihanyi's policies to employees. She ac-knowledged that she wrote directions in a logbook tell-ing employees what office procedures to follow. Howev-er, she testified that she only did that pursuant to O. Ti-hanyi's instructions. In sum, her testimony indicated thatshe performed the normal work of a bookkeeper, thatshewas a jack-of-all-trades who performed many em-ployee functions pursuant to assignments from O. Ti-hanyi, and that though she often passed on instructionsfrom O. Tihanyi, she had no authority on her own overother employees. She acknowledged that she had thetitleof accountant-assistant manager but contended thatthe "assistant manager" designation was empty of con-tent and gave her no authority over other employees.She also acknowledged that she used her own name on anumber of different documents including reports on un-employment insurance, letters to the jury commissioners,and instructions to front desk clerks in the Inn's log.However, she maintained that all her actions were basedon specific instructions from O. Tihanyi and that she wassimply passing along his decisions. With regard to lettersof recommendation, she averred that she wrote them ona personal basis. She testified that in making entries on alog for petty cash, she again simply 'followed O.Tihanyi's decisions.0. Tihanyi's testimony corroborated that of M. Ti-hanyi. In effect he testified that he was " the boss" andthatM. Tihanyi was a bookkeeper who had no authoritywith regard to other employees except to pass on hisorders.As indicated in detail below, I have absolutely no con-fidence in O. Tihanyis' credibility. My opinion is muchthe same with regard to M. Tihanyi. After observing hertestimonial demeanor over a substantial length of timeand after carefully reviewing the substance of her testi-mony, I am persuaded that her testimony cannot berelied on. Her garrulous answers to questions were uni-formly so evasive as to indicate that she was trying tohide the truth rather than elicit it. Instead of trying hon-estly to answer questions, she appeared to be makingquick decisions about what answers might be in her in-terest and then obfuscating in reply to matters that shethought would hurt her case.' 9 In some instances writtendocuments signed by her contradicted her testimony.Thus she averred that she did not interview applicantsfor employment. She admitted, however, that on 'the em-ployment application of Brian Keyes, she signed next tothe box that said, "Interviewed by." Her attempts to ex-plain away that matter were totally unconvincing. More19Typical of these evasions were her answers to questionsdealingwith her daughter's duties in regard to assigning front desk work. ANAHEIM TOWN& COUNTRY INN231important, as is indicatedin detail,,below,much"of,,hercritical testimony was credibly contradicted by witnesseswho were fully believable.In sum,I believe that O. and M. Tihanyi were bothunreliablewitnessesand I do not credit their assertionswith regard to M. Tihanyi's duties and responsibilities. 2 oThe General Counsel has not established through thetestimony 'of the Tihanyis that M. Tihanyi was an em-ployee withinthemeaningof the Act. However, theGeneral Counsel has no obligation to do so. It is the Re-spondent who contends that M. Tihanyi is not an em-ployee and, as the General Counsel correctly points outin her brief, the burden of proof with regard to the al-leged supervisory status is on the Respondent.Soil Engi-neering,269 NLRB 55 (1984). As indicated below, Re-spondent had more than met that burden.b.Testimony ofPoggenpohlLynda K. Poggenpohl was Pebble Beach's propertysupervisor in charge of the l!nn from about November1984 until Pebble Beach lost its management contract atthe end of July 1985. As property supervisor in chargeof the Inn for Pebble Beach, Poggenpohl had authorityover the Tihanyis. It was part of her responsibility toknow what the Tihanyis' duties and responsibilities wereand how they carried them out. They were under herdirect supervision. She had telephone `contact with M.Tihanyi every 2 or, 3 days. When M. Tihanyi was notthere, she spoke to O. Tihanyi. She visited the Inn aboutevery 2 weeks and she spoke to both 0. and M. Tihanyi.Each visit lasted about 8 or 9 hours and most of the timewas spent with M. Tihanyi going over operational mat-ters that included financial information, front desk poli-cies,housekeeping room inspection, payroll costs, andaccounts receivable. She spolke to O. Tihanyi about salesmatters.Pebble Beach does not have any current relationshipwithD & D Development and Poggenpohl did notappear to have any interest in the proceedings that couldbias her testimony. Neither she nor Pebble Beach wasaccused of any wrongdoing and she was not attemptingto justify any, of her conduct. She was simply testifyingabout contacts she had with the Tihanyis that would in-dicate their duties and she appeared to have no reason tobe other than, candid, in addition, she appeared to be anintelligent person with a good memory and her demean-or on the stand reflected well on her credibility. She wasa fully believable witness and I credit her testimony anddiscredit the testimony of, the Tihanyis when it conflictswith it. The findings set forth below are based on hertestimony.0. Tihanyi's responsibilities related primarilyto saleswhile M. Tihanyi's responsibilities were operational. She20 Mary Kay Louis Foy, a front desk clerk at the Inn, testified that shenever, saw M. Tihanyi work at anything but accounting and bookkeepingprocedures She also testified that M Tihanyi never told her what to do.She averred that she considered herself a friend of the Tihanyis, Sheaverred that she was positive that M. Tihanyi did not have the title ofassistantmanager. She was positively wrong M. Tihanyi as well as ev-eryone else involved acknowledged that she had that title. I do not be-lieve that Foy was an observant or a iehable witness and I,do not credither testimony with regard to M. Tihanyl's duties.-ran- the day-to-day-,r peration, scheduled the help, anddealt with personnel problems. About 75-80 precent of0. Tihanyi's time was taken with sales and marketingmatters.Much of the remaining time was spent runningerrands, picking up supplies, driving the shuttle, anddoingsimilarchores.When Poggenpohl visited the Inn,she discussed personnel problems with M. Tihanyi andthen recapped them in discussions with O. Tihanyi. O.Tihanyi received a salary of $1800 a month, M. Tihanyi$1200, and their daughter Michele Freidin $975. Thosewere the three highest paid persons at the Inn. Both O.and M. Tihanyi had authority to sign account payablevouchers and some were signed by M. Tihanyi under thedesignation "manager." The Inn had to send a monthlybudget report to Pebble Beach and the manager's signa-ture was required. That report was always signed by M.Tihanyi.M. Tihanyi was responsible for the petty cashaccount of about $1500 that was kept in the safe. O. andM. Tihanyi both had the combination to the safe, M.Tiahnyi had authority to set up direct billing accountsand she was fully in charge of accounts receivable. Ingeneral the Tihanyis operated the motel as a husbandand wife team and M. Tihanyi was a comanager. Pog-genpohl regularly spoke to M. Tihanyi about personnelmatters and it was M. Tihanyi's responsibility to correctproblems that' Poggenpohl pointed out. Some of theproblems that Poggenpohl discussed with M. Tihanyi re-lated to the appearance of an employee, the ability of anemployee to speak English to guests, the failure of em-ployees to answer the telephone quickly, and perform-ance problems with maids. M. Tihanyi acted on each ofthe problems and reported back to Poggenpohl. Theyalso discussed problems concerning the training of frontdesk employees. M. Tihanyi was responsible for laborcosts at the Inn and- she was permitted to give raiseswith Poggenpohl's approval. The practice was that M.Tihanyi would come to Poggenpohl and ask for a raisefor an individual; Poggenpohl would ask M. Tihanyi toevaluate the employee; and when M. Tihanyi felt thatthe person was entitled to a raise, that person would re-ceive it. On one occasion Poggenpohl told M. Tihanyithat she suspected that an' employee had a drinking prob-lem. Poggenpohl told M. Tihanyi that if the problemcontinued, she expected M. Tihanyi to,terminate the em-ployee.Mrs. Tihanyi said that she would terminate the,employee if the problem did not get resolved. On an-other occasion Poggenpohl was dissatisfied with the per-sonal appearance of an employee. She told M. Tihanyi totalk to that employee and that if M. Tihanyi could notget him straightened out to terminate him. Later M. Ti-hanyi replied that she had talked to the individual andshe felt that the matter was under control. ' M. Tihanyialso said that if the individual did not come to workdressed properly, she would terminate him. Poggenpohl,spoke to M. Tihanyi about a number of specific individ-uals concerning raises. Pebble Beach had to approve allwage increases but when M. Tihanyi made a request foran increase,itwas always granted.-On one occasion M.Tihanyi told Poggenpohl that Brian Keyes was doing agood job and that she was going to .give him a raise.Poggenpohl agreed. On another occasion 'M. Tihanyi 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold Poggenpohl that Ligia Bargosa was doing an excel-lent job and they wanted to make sure that they kept herincentive going. Poggenpohl agreed to the raise. At an-other time M. Tihanyi told Poggenpohl that Sandra DeLara had come a long way and that she wanted to giveher a raise. Poggenpohl again agreed.21c.M. Tihanyi's role in discharging employeesMaintenance man Dennis Jones was interviewed andhired by ,O. Tihanyi in February 1985. At that time O.Tihanyi gave him a paging beeper and keys to the Innfor him to keep with him when he was away from work.He carried the paging beeper because he had to be avail-able for emergencies such as broken water pipes when hewas off work. A few days later M. Tihanyi told him thathe could not take the beeper, or the keys home. LaterJoneswent to O. Tihanyi and said that M. Tihanyiwanted him to leave the keys and the beeper on thepremises. O. Tihanyi simply shrugged his shoulders. Ap-parentlyM. Tihanyi had the ability to overrule O. Ti-hanyi on such matters.On one occasion while Jones was working, M. Tihanyitold him to wash the van. He told her that such workwas usually the housekeeper's job. She just said, "washit" and he did.About a month after Jones was hired, M. Tihanyicalled him into her office and said that she no longerneeded his services because he was too slow. He saidthat he would like to talk to O. Tihanyi about that, andshe replied that he did not have to talk to O. Tihanyi,and that she was firing him. She then gave him a checkand he left.2221 BrianKeyes testified that he received two wage increases, that henever discussed them with M. Tihanyi and that he was told of the in-creases by 0. Tihanyi. That testimony is not necessarily inconsistent withanything that Poggenpohl testified to. M Tihanyi may well have raisedthe question of raises for employees to Poggenpohl without the requestor knowledge of the employee.Respondent stated in a letter to the California Unemployment Insur-ance AppealsBoardthat 0. Tihanyi had primary responsibility for theentire operation of the Inn, and that M. Tihanyi was the Inn's accountant.That is not necessarily inconsistent with the testimony of Poggenpohl tothe effect that the Tihanyis divided the supervisory functions betweenthemselves.22 These findings are based on the credited testimony of Dennis Jones0. and M. Tihanyi's testimony to the effect that he and not she firedJones is not credited Front desk clerk Mary Kay Louise Foy also testi-fied about the incident. She averred that she was present at the front deskwhen she saw Jones go toward 0. Tihanyi's office, that she heard theoffice door close, and that she saw Jones leave with a check She testifiedthatM. Tihanyi did not fire Jones. As indicated in fn 20 above, I do notbelieve Foy was a reliable witness She testified in a very positive mannerabout things that she could not have been sure of As noted in that foot-note, she was positive that M Tihanyi did not have the title of assistantmanager. Yet she had that title. Her testimony was quite confusing re-garding whether M. Tihanyi was or was not in the office at the time ofJones' discharge. She inferred that she knew what was happening behindclosed doors in 0. Tihanyi's office and she said that Jones left with acheck. 0 Tihanyi testified that he told Jones to pick up his check fromM. Tiaanyi and that Jones did so. Later in his testimony he averred thatliewas not certain that Jones picked up his check Even claiming thatFoy was trying to be accurate in the description of the events she sawfrom the front desk, it is difficult to believe that she would have had adetailed recollection of an incidental matter over which she had no ap-parent interest that had occurred about a year before her testimonyJones was testifying about a matter that was important enough to him toimpress itself on his memory and I believe he was fully credible. WhenFoy's testimony is inconsistent with that of Jones, I credit Jones.Rhonda Barton was a front desk clerk who was inter-viewed and hired by Freidin, the daughter of theTihanyis. The work schedule for the front desk clerkswas filled out by Freidin and posted weekly. Schedulechanges were made by Freidin or M. Tihanyi. At onepoint Barton asked Freidin and M. Tihanyi to changeher schedule. They agreed but M. Tihanyi looked dis-pleased.Later her schedule was changed again in amanner that Barton was displeased with. She spoke toother employees about the change in her schedule. M.Tihanyi approached Barton and told her that she hadheard that Barton was complaining behind her back.Sometime thereafter M. Tihanyi spoke to her in the backoffice and told her that they were letting her go. M. Ti-hanyi said, "We have decided to let you go." They dis-cussed schedule problems and M. Tihanyi said that shethought Barton's attitude was going down.23d.M. Tihanyi's direction of the workforceAlthough M. Tihanyi testified at length that she hadno power over other employees, there was a great dealof testimony to indicate that from the perception of em-ployees, and even other supervisors, she was considereda person who had to be obeyed.Ligia Barbosa, the head housekeeper, was an admittedsupervisor within the meaning of the Act. She crediblytestified that the Tihanyis were the managers and that M.Tihanyi was the one who told her when her schedulechanged. She also credibly testified to one incident thatindicated her attitude toward M. Tihanyi's authority. Shereceived a call from Freidin saying that Barbosa had togo to a room to wash a guest's clothes because theclothes had been in the bathtub with water that had antsswimming in it. Barbosa said that she would send some-one to do that work. Freidin told her that she had to doitpersonally because M. Tihanyi wanted her to. Barbosawas upset because she did not do that type of work athome and she did not want to do it at the Inn. She didthe work anyway, however, and testified that she did itbecause M. Tihanyi said she had to. Freidin herself was asupervisor and she was passing on instructions to Bar-bosa who was another supervisor. Freidin did not useher own authority but invoked a higher authority, that ofM. Tihanyi, to require Barbosa to do work that she didnot want to do.As found above Brian Keyes was the shift supervisorwho was in charge of the Inn on weekends, when the Ti-hanyis were not present. He also was found to be a su-pervisor within the meaning of the Act. He often wroteentries in the logbook directing employees how to dotheir work., In many entries he wrote "per Monique" (M.Tihanyi) because M. Tihanyi told him to make those en-tries.He averred that M. Tihanyi acted as a liaison be-zs These findings are based on the credited testimony of Barton. 0.Tihanyi testified that he decided to fire Barton and that he asked M. Ti-hanyi to inform Barton that he had made that decision He averred thatM. Tiahnyi did not recommend the discharge M Tihanyi testified thatshe had nothing to do with the decision to fire Barton and 'that shesimply gave -Barton her final paycheck at 0 Tihanyi's instructions.Where Barton's testimony differs from that of the Tihanyis', I creditBarton and I do not credit the Tihanyis. ANAHEIM TOWN & COUNTRY INNtween O. Tihanyi and the staff ate'" many instructionscame from O. Tihanyi through her. However, he usedM. Tihanyi's namefor the authoritative voice rather than0. Tihanyi's. On March 3, 1985, on M. Tihanyi's instruc-tions,Keyes wrote in the log: "Per Monique [M. Ti-hanyi] all staff are to work their scheduled hours wheth-er a lunch break is taken or not. Unless approved byShelley [Freidin] or Monique [M. Tihanyi] or O. T. [0.Tihanyi]."Keyes was himself a supervisor but he usedM. Tihanyi's authority rather than his own to giveweight to that order. He testified that with such logitemshe used M. Tihanyi's namebecause people wouldlisten to her. By that entry M. Tihanyi was making itclear to employees that she was one of the three peoplewho could authorize employees to leave work duringscheduled hours.The logbook has numerous entries by M. Tihanyi her-self,which can only be construed as her directions to thework force concerning how they were to perform theirwork. Typical of those entries were: "11/12/84-Allfront desk, all procedures must be followed. If you referto your procedure manual, you can not fail in followup.Consequently, errors, loss of revenue will not occur.M."; "11/16/84-No one is authorized to give or makeadjustments on charges at any time. Please adhere to.See first page of procedures."As the General Counsel correctly points out in herbrief, a number of employees also made entries in thelogbook. They commented on different work problemsand made requests of other employees. However, noneof them had the tone of command that was present in M.Tihanyi's entries. In addition,M. Tihanyi put her ownlimits on what employees could say in the log. On No-vember 26, 1984, she wrote in the log "All clerks, thisbook is not to be used for lengthy comments to manage-ment. Put your comments on a sheet of paper and placein a green folder on counter. This applies for complaints,supplies as well.Effective Immediately."I do not credit M. Tihanyi's assertion that her entriesin the log were merelymessagesthat she was transmit-ting for O. Tihanyi.e.Analysis and conclusionsSection 2(11) of the Act states:The term "supervisor" means any individual havingauthority, in the interest of the employer, to hire,transfer, suspend, lay off, recall, promote, discharge,assign,reward, or discipline other employees, or re-sponsibly to direct them, or to adjust their griev-ances, or effectively to recommend such action, if inconnection with the foregoing the exercise of suchauthority is not of a merely routine or clericalnature, but requires the use of independent judg-ment.As the supervisory indicia are set forth disjunctively, aperson is a supervisor if he or she meets any of those in-dicia.NLRB v. BuddMfg.Co.,169 F.2d 571(6th Cir.1948), cert.denied 335 U.S. 908(1949);Big Rivers Elec-tricCorp.,266 NLRB 380,382 (1983).A person is a su-pervisor if he or she has any of the authority described233'in The = statute' whether that authority is actually exer-cised.Redi-Serve Foods,226 NLRB 636, 637 (1976).Many of the cases cited in the briefs of the GeneralCounsel and Respondent relate to borderlinesituationswhen an individual has limited authority and there is areal question concerning whether he or she uses inde-pendent judgment. However, this is not a borderlinecase.M. Tihanyi was a top level, supervisor with a greatdeal of independent authority. The credited evidence es-tablishes that she had the authority to use independentjudgment with almost all the supervisory powers set outin the Act. As part of a husband and wife managerialteam, M. Tiahnyi was primarily responsible for the oper-ational aspects of the Inn. She ran the day-to-day oper-ation, scheduled the help, and dealt with personnel prob-lems. She was responsible for labor costsand gave raiseswith the approval of the property supervisor. Her rec-ommendations on raises were uniformly followed. Shewas given authority by her property supervisor to decidewhether two employees had overcome personal prob-lems and also to decide whether they should be fired.She actually did fire two employees (not the ones shehad discussed with her property supervisor). She had au-thority over supervisors as well as employees. She gaveinstructions that Supervisor Barbosa do certain work thatBarbosa did not want to do. Barbosa did it because itwas M. Tihanyi who said that she had to do it.Mainte-nance man Jones was told by O. Tihanyi to take abeeper and keys away from work. M. Tihanyi overruledthose instructions and when O. Tihanyi was told of it, hemerely shrugged his shoulders. Supervisor Keyes usedM. Tihanyi's name when giving instructions to employ-ees in the logbook because people would, listen to her.Her own entries and entries she had put in the logbookby others showed that she was very much in charge ofthe operation of the Inn. One entry showed that she hadauthority to let employees leave work.In sum I find that M. Tihanyi was a supervisor withinthe meaning of the Act. She didengage inunion activity,but that activity was not protected by the Act. As theBoard held inParker-Robb Chevrolet,262 NLRB 402, 404(1982), enfd. 711 F.2d 383 (D.C. Cir. 1983):24The discharge of supervisors as a result of theirparticipation in union or concerted activity-eitherby themselves or when allied with rank-and-file em-ployees-isnotunlawful for the simple reason thatemployees, but not supervisors, have,rights protect-ed by the Act.It follows that Respondent did not violate Section 8(a)(3)and (1) of the Act by discharging M. Tihanyi and Itherefore recommend that that allegation of the com-plaint be dismissed.2524 See alsoBentley Hedges Travel Service,263 NLRB 1408, 1409 (1982);Reeves Bros,277 NLRB 1568 (1986).25 Respondent has raised alternate defenses relating to the claim thatM. Tihanyi wasa managerialor confidential employee. In view of theabove disposition, those matters need not be considered. 234DECISIONSOF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAw ,ORDERThe General Counsel has not established by a prepon-The complaint is dismissedin itsentirety.derance of the credible evidence that Respondent violat-ed that Act asalleged in thecomplaint.On these findings of fact and conclusions of law andon the entire record,I issue thefollowing recommend-ed26Ordershall, asprovided in Sec. 102.48 of the Rules, be adopted by theas If no exceptions are filed as provided by Sec. 102 46 of the Board'sBoardand all objections to them shall be deemed waived for all pur-Rules and Regulations,the findings,conclusions,and recommendedposes